Rao, Chief Judge:
The merchandise involved in these cases consists of Philippine mahogany sticks or slats, assessed with duty at 16% per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified by the Annecy Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, 84 Treas. Dec. 403, T.D. 52373, and 85 Treas. Dec. 138, T.D. 52476, as manufactures in chief value of wood, not specially provided for. It is claimed, among other things, that the merchandise is properly free of duty under paragraph 1803 of said tariff act, as lumber not further manufactured than planed, and tongued, and grooved, but is subject to internal revenue tax under section 4551(1) of the Internal Revenue Code of 1954, as modified by *185the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, at $1.50 per 1,000 feet board measure, as lumber planed or dressed on one or more sides.
Counsel have submitted these cases for decision upon a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed PS by Commodity Specialist Rubin Sokoloff on the invoices accompanying the entries covered by the protests listed in the attached Schedule A, which Schedule A is made a part of this stipulation, which were classified under Paragraph 412, Tariff Act of 1930, with duty at 16%% ad valorem as modified, T.D. 52373 and T.D. 52476, as manufactures in chief value of wood, not specially provided for, consist of Philippine mahogany sticks or slats that are the same in all material respects as the merchandise that was the subject of decision in the case of Acme Venetian Blind & Window Shade Corp. v. The United States, C.D. 2704, and therein held classifiable free of duty under Paragraph 1803 of the same Act, plus a tax at $1.50 per 1,000 feet board measure under Section 4551(1), Internal Revenue Code as modified, T.D. 51802.
It is further stipulated and agreed that the record in the case of Acme Venetian Blind & Window Shade Corp. v. The United States, C.D. 2704, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices accompanying the entries covered by the protests listed in schedule “A,” attached hereto and made a part hereof, is properly free of duty under paragraph 1803 of the Tariff Act of 1930 as lumber not further manufactured than planed, and tongued, and grooved, and is subject to internal revenue tax under section 4551(1) of the Internal Revenue Code of 1954, as modified, at $1.50 per 1,000 feet board measure, as lumber planed or dressed on one or more sides.
To that extent the protests are sustained. As to all other claims, they are overruled. Judgment will be entered accordingly.